Case 2:20-cv-03570-ODW-MRW Document 88 Filed 04/09/21 Page 1 of 7 Page ID #:825




  1                                                                                                 O
  2
  3
  4
  5
  6
  7
  8
  9
                            United States District Court
 10
                            Central District of California
 11   CARIBE RESTAURANT &                               Case № 2:20-cv-03570-ODW (MRWx)
 12
      NIGHTCLUB, INC., individually and on
      behalf of all others similarly situated,
 13                                                     ORDER GRANTING MOTION TO
                           Plaintiff,
                                                        DISMISS [61]
 14
             v.
 15
      TOPA INSURANCE COMPANY,
 16
                           Defendant.
 17
 18                                     I.   INTRODUCTION
 19          Plaintiff Caribe Restaurant & Nightclub, Inc. (“Caribe”) initiated this class
 20   action against Defendant Topa Insurance Company (“Topa”) alleging breach of
 21   contract and seeking declaratory judgment for insurance coverage. (First Am. Compl.
 22   (“FAC”), ECF No. 57.) Topa moves to dismiss. (Mot. to Dismiss (“Motion” or
 23   “Mot.”), ECF No. 61.) The matter is fully briefed. (See Opp’n, ECF No. 66; Reply,
 24   ECF No. 67.) For the reasons below, the Court GRANTS the Motion.1
 25
 26
 27
      1
 28    Having carefully considered the papers filed in connection with the Motion, the Court deemed the
      matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:20-cv-03570-ODW-MRW Document 88 Filed 04/09/21 Page 2 of 7 Page ID #:826




  1                                     II.    BACKGROUND2
  2          Caribe owns and operates La Luz Ultralounge (“La Luz”), a restaurant and
  3   nightclub located in Bonita, California. (FAC ¶ 1.) Caribe purchased an insurance
  4   policy (“Policy”) from Topa for the policy period of May 18, 2019, through May 18,
  5   2020. (Id. ¶¶ 2, 20; see Compl. Ex. A (“Policy”), ECF No. 7.)3
  6          In March 2020, due to the COVID-19 pandemic, the State of California and
  7   County of San Diego ordered “the closure of bars” and “bann[ed] onsite dining.”
  8   (FAC ¶¶ 35–37.) In May 2020, San Diego County “permitted the resumption of
  9   onsite dining” subject to restrictions. (Id. ¶ 36.) Caribe alleges that, as a result of
 10   these civil authority orders, it was forced to “suspend or reduce business” at La Luz.
 11   (Id. ¶ 8.) Caribe also alleges that COVID-19 “impaired Caribe’s property by making
 12   it unusable in the way that it had been used before.” (Id. ¶ 10.)
 13          Caribe alleges that its losses are covered under the Policy and identifies four
 14   specific provisions: “Business Income”; “Extra Expense”; “Civil Authority”; and
 15   “Duties in the Event of Loss” (referred to as the “Sue and Labor” provision). (Id.
 16   ¶¶ 3–6, 54–88.) Caribe filed claims for coverage under these provisions, which Topa
 17   denied. (Id. ¶¶ 15, 42.) Accordingly, Caribe commenced this litigation against Topa
 18   asserting that denial of coverage was a breach of contract and seeking declaratory
 19   judgment. (See FAC.) Topa’s motion to dismiss followed. (See Mot.)
 20
 21
 22
 23   2
        All factual references derive from Plaintiff’s FAC, unless otherwise noted, and well-pleaded
      factual allegations are accepted as true for purposes of this Motion. See Ashcroft v. Iqbal, 556 U.S.
 24
      662, 678–79 (2009).
      3
 25     Although the FAC superseded the Complaint, Caribe does not include the Policy with the FAC.
      (But see FAC ¶ 20 (mistakenly indicating the Policy is “attached hereto as Exhibit A”)).
 26   Nevertheless, it is appropriate to consider the Policy under the incorporation by reference doctrine.
 27   (See FAC ¶ 20; Mot. 2 n.2); Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. 2006) (discussing that a
      document may be incorporated by reference if neither party disputes its authenticity and the pleading
 28   necessarily relies on the document). As the Policy is a compiled document with internally repeating
      pagination, the Court cites to the CM/ECF pagination at the top of each page of this document.



                                                       2
Case 2:20-cv-03570-ODW-MRW Document 88 Filed 04/09/21 Page 3 of 7 Page ID #:827




  1                              III.   LEGAL STANDARD
  2         A court may dismiss a complaint under Rule 12(b)(6) for lack of a cognizable
  3   legal theory or insufficient facts pleaded to support an otherwise cognizable legal
  4   theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). To
  5   survive a dismissal motion, a complaint need only satisfy the minimal notice pleading
  6   requirements of Rule 8(a)(2)—a short and plain statement of the claim showing the
  7   pleader is entitled to relief. Porter v. Jones, 319 F.3d 483, 494 (9th Cir. 2003). The
  8   factual “allegations must be enough to raise a right to relief above the speculative
  9   level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). That is, the complaint
 10   must “contain sufficient factual matter, accepted as true, to state a claim to relief that
 11   is plausible on its face.” Iqbal, 556 U.S. at 678 (internal quotation marks omitted).
 12         The determination of whether a complaint satisfies the plausibility standard is a
 13   “context-specific task that requires the reviewing court to draw on its judicial
 14   experience and common sense.” Id. at 679. A court is generally limited to the
 15   pleadings in ruling on a Rule 12(b)(6) motion but may consider “attached exhibits,
 16   documents incorporated by reference, and matters properly subject to judicial notice.”
 17   In re NVIDIA Corp. Sec. Litig., 768 F.3d 1046, 1051 (9th Cir. 2014); Lee v. City of
 18   Los Angeles, 250 F.3d 668, 688–89 (9th Cir. 2001). When considering the pleadings,
 19   a court must construe all “factual allegations set forth in the complaint . . . as true
 20   and . . . in the light most favorable” to the plaintiff. Lee, 250 F.3d at 679. However, a
 21   court need not blindly accept conclusory allegations, unwarranted deductions of fact,
 22   and unreasonable inferences. Sprewell v. Golden State Warriors, 266 F.3d 979, 988
 23   (9th Cir. 2001).
 24         Where a district court grants a motion to dismiss, it should generally provide
 25   leave to amend unless it is clear the complaint could not be saved by any amendment.
 26   See Fed. R. Civ. P. 15(a); Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d
 27   1025, 1031 (9th Cir. 2008).       Leave to amend may be denied when “the court
 28   determines that the allegation of other facts consistent with the challenged pleading




                                                  3
Case 2:20-cv-03570-ODW-MRW Document 88 Filed 04/09/21 Page 4 of 7 Page ID #:828




  1   could not possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well Furniture
  2   Co., 806 F.2d 1393, 1401 (9th Cir. 1986).             Thus, leave to amend “is properly
  3   denied . . . if amendment would be futile.”            Carrico v. City and Cnty. of San
  4   Francisco, 656 F.3d 1002, 1008 (9th Cir. 2011).
  5                                     IV.    DISCUSSION
  6          Topa argues the Policy provisions Caribe cites provide coverage only for
  7   “direct physical loss of or damage to” Caribe’s property and Caribe cannot recover
  8   under any of these provisions because it fails to allege “any ‘direct physical loss’ of or
  9   damage to” the insured premises. (Mot. 1.) Caribe, on the other hand, insists that it
 10   has sustained “direct physical loss” of its property because it was “forced to suspend
 11   or reduce business at its location due to COVID-19” and the resultant safety orders.
 12   (Opp’n 1, 5.) The Court agrees with Topa for the following reasons.4
 13          To begin, every Policy provision at issue contains language conditioning
 14   recovery on physical loss or damage to the property. (See Policy 42–43.) Indeed, the
 15   Business Income provision states that coverage is contingent on “the necessary
 16   ‘suspension’ of [business] ‘operations’” caused by “direct physical loss of or damage
 17   to [the insured] property.” (Policy 42 (emphasis added).) Similarly, Extra Expense
 18   coverage is available only for losses that the insured “would not have incurred if there
 19   had been no direct physical loss or damage to property.” (Id. (emphasis added).) The
 20   Civil Authority provision also provides coverage only for losses caused by an “action
 21   of civil authority that prohibits access to the described premises . . . [due to] dangerous
 22   physical conditions resulting from the damage or continuation of the Covered Cause
 23   of Loss [i.e., the direct physical loss] that caused the damage.” (Policy 16, 43.) And
 24   the Sue and Labor provision merely provides the insured’s duties to mitigate losses
 25   “in the event of loss or damage” to the property covered by another provision of the
 26
 27
 28   4
       As the Court finds the failure to allege direct physical loss or damage dispositive, it need not
      consider the parties’ additional arguments, and declines to do so.



                                                     4
Case 2:20-cv-03570-ODW-MRW Document 88 Filed 04/09/21 Page 5 of 7 Page ID #:829




  1   Policy. (Policy 35–36.) Thus, the question here becomes whether Caribe has alleged
  2   “physical loss or damage” sufficient to trigger coverage under one of these provisions.
  3          Under California law,5 “losses from inability to use property do not amount to
  4   ‘direct physical loss of or damage to property’ within the ordinary and popular
  5   meaning of that phrase.” 10E, LLC v. Travelers Indem. Co. of Conn., 483 F. Supp. 3d
  6   828, 835–36 (C.D. Cal. 2020).             Further, only a “distinct, demonstrable, physical
  7   alteration” of property will amount to physical loss or damage that may trigger
  8   coverage. MRI Healthcare Ctr. of Glendale, Inc. v. State Farm Gen. Ins. Co., 187 Cal.
  9   App. 4th 766, 779 (2010). “Detrimental economic impact” alone is insufficient. 10E,
 10   483 F. Supp. 3d at 836. Several courts in this jurisdiction have recently considered
 11   cases with facts nearly identical to this one, and these courts have reached a
 12   consensus—where an insurance policy conditions recovery on “direct physical loss or
 13   damage,” economic business impairments caused by COVID-19 safety orders do not
 14   fall within the scope of coverage. 10E, 483 F. Supp. 3d at 835–37; see, e.g., Mark’s
 15   Engine Co. No. 28 Rest., LLC v. Traveler’s Indem. Co. of Conn., No. 2:20-cv-04423-
 16   AB (SKx), 2020 WL 5938689, at *3–5 (C.D. Cal. Oct. 2, 2020) (holding a business
 17   could not recover for pandemic-related economic losses under an insurance policy
 18   requiring “direct physical loss” or “direct physical damage” for coverage), appeal
 19   filed No. 20-56031 (9th Cir. Oct. 6, 2020); W. Coast Hotel Mgmt., LLC v. Berkshire
 20   Hathaway Guard Ins. Cos., No. 2:20-cv-05663-VAP (DFMx), 2020 WL 6440037,
 21   at *4–7 (C.D. Cal. Oct 27, 2020) (same).
 22          Here, the Policy provisions on which Caribe relies clearly condition recovery
 23   on physical loss or damage to the insured premises. (See Policy 42–43.) But Caribe
 24
 25   5
       It is undisputed that California law governs this case. See Intri-Plex Techs., Inc. v. Crest Grp., Inc.,
      499 F.3d 1048, 1052 (9th Cir. 2007) (“[In] a diversity action the law of the forum state, California,
 26   applies.”). Under California law, “interpretation of an insurance policy is a question of law.” Waller
 27   v. Truck Ins. Exch., Inc., 11 Cal. 4th 1, 18 (1995). When “interpreting a policy provision, [courts]
      must give its terms their ordinary and popular sense, unless used by the parties in a technical sense
 28   or a special meaning is given to them by usage.” Palmer v. Truck Ins. Exch., 21 Cal. 4th 1109, 1115
      (1999) (internal quotation marks omitted).



                                                         5
Case 2:20-cv-03570-ODW-MRW Document 88 Filed 04/09/21 Page 6 of 7 Page ID #:830




  1   alleges only that COVID-19 restrictions have prevented it from using its property for
  2   normal business operations, which does not suffice. (See, e.g., FAC ¶ 39 (explaining
  3   that COVID-19 “impair[ed] the function of and damage[ed] the covered property” and
  4   caused the “suspension of operations”).)                Nowhere in the FAC does Caribe
  5   sufficiently allege direct physical loss or damage such as would trigger coverage.6
  6   (See generally FAC.) Therefore, just as in the cases discussed above, Caribe’s failure
  7   to allege direct physical loss or damage forecloses its claim to coverage under the
  8   Policy. See, e.g., 10E, 483 F. Supp. 3d at 835–37.
  9          Nevertheless, Caribe contends “direct physical loss” should be read to
 10   encompass the type of economic business impairments it has suffered. (Opp’n 7–9
 11   (citing Total Intermodal Servs. v. Travelers Prop. Cas. Co. of Am., No. CV 17-04908
 12   AB (KSx), 2018 WL 3829767, at *3–4 (C.D. Cal. July 11, 2018)).) But Caribe’s
 13   reliance on Total Intermodal is misplaced. The Total Intermodal court merely held
 14   that an insured need not show lost cargo is damaged if the cargo has been permanently
 15   dispossessed. Total Intermodal, 2018 WL 3829767, at *3–4. That holding is entirely
 16   inapplicable to the present facts; the court in Total Intermodal acknowledged as much
 17   when it noted that “the same phrase in a different kind of insurance contract could
 18   mean something else.”7           Id. at *4 n.4.       Moreover, even if the Policy covered
 19   permanent dispossession, which it does not, Caribe has not alleged permanent
 20   dispossession, nor could it, as COVID-19 safety orders only temporarily restricted
 21   Caribe’s use of its premises. See 10E, 483 F. Supp. 3d at 836; Plan Check Downtown
 22   III, 485 F. Supp. 3d at 1231–32.
 23
 24   6
        To the extent Caribe attempts to argue that direct physical loss or damage has occurred, it has
 25   failed to do so in a non-conclusory manner.
      7
        Notably, the same court that decided Total Intermodal later commented that “rel[iance] on . . . Total
 26   Intermodal [to interpret the policy language] ‘direct physical loss of’ [as] encompass[ing]
 27   deprivation of property without physical change in the condition of the property . . . would be
      without any ‘manageable bounds.’” Mark’s Engine, 2020 WL 5938689, at *4 (emphasis added)
 28   (quoting Plan Check Downtown III, LLC v. AmGuard Ins. Co., 485 F. Supp. 3d 1225, 1231
      (C.D. Cal. 2020)).



                                                        6
Case 2:20-cv-03570-ODW-MRW Document 88 Filed 04/09/21 Page 7 of 7 Page ID #:831




  1         While the Court is sympathetic that Caribe is suffering economically from the
  2   unprecedented COVID-19 pandemic, an economic business impairment does not
  3   qualify as a physical loss or damage to the premises. See, e.g., 10E, LLC, 483 F.
  4   Supp. 3d at 836. As Caribe does not allege direct physical loss or damage, its claims
  5   were not covered and its causes of action for breach of contract and declaratory
  6   judgment fail. Thus, the Court GRANTS Topa’s Motion to Dismiss. Additionally,
  7   the Court finds that leave to amend would be futile because allegations of other facts
  8   consistent with the FAC could not cure these deficiencies. See Schreiber Distrib. Co.,
  9   806 F.2d at 1401; Carrico, 656 F.3d at 1008. As such, dismissal is without leave to
 10   amend.
 11                                    V.   CONCLUSION
 12         For the reasons discussed above, the Court GRANTS Topa’s Motion to
 13   Dismiss Caribe’s First Amended Complaint without leave to amend. (ECF No. 61.)
 14   The Court will issue judgment.
 15
 16         IT IS SO ORDERED.
 17
 18         April 9, 2021
 19
 20                               ____________________________________
 21                                        OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
 22
 23
 24
 25
 26
 27
 28




                                                7
